Case: 12-12836   Date Filed: 03/28/2013   Page: 1 of 2


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 12-12836
                           No. 12-12837
                       Non-Argument Calendar
                     ________________________

             D.C. Docket Nos. 2:10-cr-00242-MEF-WC-1,
                     2:11-cr-00069-MEF-WC-3


UNITED STATES OF AMERICA,


                                                          Plaintiff - Appellee,


                                 versus


VERONICA DENISE DALE,


                                                       Defendant - Appellant.

                     ________________________

              Appeals from the United States District Court
                  for the Middle District of Alabama
                     ________________________

                           (March 28, 2013)
              Case: 12-12836     Date Filed: 03/28/2013   Page: 2 of 2


Before MARCUS, MARTIN and KRAVITCH, Circuit Judges.

PER CURIAM:

      Thomas M. Goggans, counsel for Veronica Denise Dale in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant, and filed a brief pursuant to Anders v. California, 386 U.S. 738,

87 S. Ct. 1396 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Dale’s convictions and sentence

are AFFIRMED.

      In light of this ruling, the government’s motion to dismiss is DENIED AS

MOOT.




                                          2